Case: 22-2162   Document: 13     Page: 1   Filed: 12/23/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                LORING M. CANEY, JR.,
                      Petitioner

                            v.

         DEPARTMENT OF THE TREASURY,
                    Respondent
              ______________________

                       2022-2162
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. BN-0752-87-0110-I-1.
                 ______________________

                     ON MOTION
                 ______________________

 PER CURIAM.
                       ORDER
     The Department of the Treasury (Treasury) moves to
 dismiss. Loring M. Caney, Jr. opposes. We conclude that
 we lack jurisdiction and therefore grant the motion.
     From the parties’ submissions, it appears that Mr.
 Caney was terminated from employment at Treasury and
 his appeal related to that action was dismissed by the
Case: 22-2162     Document: 13     Page: 2     Filed: 12/23/2022




 2                                           CANEY   v. TREASURY



 Merit Systems Protection Board in May 1991. 1 In March
 2022, Mr. Caney submitted what he characterizes as “new
 evidence” to the Board. ECF No. 12 at 3. On April 21, 2022,
 the Acting Clerk of the Board informed Mr. Caney by letter
 that his submission was being construed as a request for
 reconsideration of the Board’s 1991 order and that the
 Board’s regulations did not provide for further review.
     On August 23, 2022, this court received from Mr.
 Caney a petition for review. In that petition, Mr. Caney
 states that his review request is “not based on the merits
 of either my termination from employment; or the merits
 of my request for review by the MSPB” but rather the
 Clerk’s April 21, 2022 letter, ECF No. 1 at 1. He has since
 confirmed that scope of requested review in his response to
 Treasury’s motion to dismiss. See ECF No. 12 at 1 (noting
 that Mr. Caney is “not challenging the merits of [his] ter-
 mination from employment but rather the propriety of the
 Board’s letter of April 21, 2022.”).
     The court lacks jurisdiction to hear Mr. Caney’s appeal
 from the April 21, 2022, letter. Even if that letter qualified
 as a decision of the Board that could be appealed to this
 court under 28 U.S.C. § 1295(a)(9), the petition would
 nonetheless be untimely. 2 Section 7703(b)(1)(A) mandates
 that a petition “shall be filed within 60 days after the Board
 issues notice of the final order or decision of the Board.”
 This deadline is jurisdictional and not subject to equitable


     1  It appears that Mr. Caney filed several petitions
 with the Board for enforcement of a settlement agreement,
 but Mr. Caney’s petition before this court does not seek re-
 view concerning these separate petitions for enforcement.

     2  We note that an attempt to challenge the Board’s
 1991 decision would also be untimely.
Case: 22-2162     Document: 13     Page: 3    Filed: 12/23/2022




 CANEY   v. TREASURY                                         3



 tolling. See Fedora v. Merit Sys. Prot. Bd., 848 F.3d 1013,
 1016 (Fed. Cir. 2017). And here, Mr. Caney did not file his
 petition within 60 days from the date of the April 21, 2022,
 letter.
     Mr. Caney has not identified any other appealable
 Board decision to this court. In that regard, we note that
 Mr. Caney sent a second letter to the Board on May 2, 2022,
 that the Acting Clerk of the Board, on September 6, 2022,
 construed as a “request for reconsideration” and again in-
 formed Mr. Caney that the Board’s regulations did not pro-
 vide for further review. ECF No. 12 at 6. Precedent is clear
 that a letter from the Clerk of the Board denying a repeti-
 tive request to reopen a case “is not a final order or final
 decision” for purposes of section 1295(a)(9) but rather is
 “merely an administrative response” from the Clerk “per-
 forming only a ministerial function.” Haines v. Merit Sys.
 Prot. Bd., 44 F.3d 998, 1000 (Fed. Cir. 1995); see Amara v.
 Cigna Corp., 2022 WL 16847274, Slip Op. at 21 (2d Cir.
 Nov. 10, 2022) (“The Supreme Court has held that we lack
 jurisdiction over appeals from ministerial orders.”); see also
 Gossage v. Merit Sys. Prot. Bd., No. 2020-2171, 2021 WL
 4521073 (Fed. Cir. Feb. 18, 2021) (concluding we lacked ju-
 risdiction because “the Clerk of the Board’s letter is noth-
 ing more than an administrative response to a repetitive
 request to reconsider” and not a final decision).
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion is granted. The petition is dismissed.
     (2) Each party shall bear its own costs.
                                     FOR THE COURT

 December 23, 2022                   /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court
Case: 22-2162   Document: 13   Page: 4     Filed: 12/23/2022




 4                                       CANEY   v. TREASURY




 ISSUED AS A MANDATE: December 23, 2022